Citation Nr: 1144568	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-14 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected diabetes mellitus with cataracts. 

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus with cataracts. 

3.  Entitlement to an evaluation in excess of 20 percent for diabetic neuropathy in the right upper extremity. 

4.  Entitlement to a compensable evaluation for erectile dysfunction. 

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1968 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  In that rating decision, the RO denied entitlement to service connection for a right shoulder disorder as well as claims for higher ratings for diabetes mellitus with cataracts, diabetic neuropathy in the right upper extremity, and erectile dysfunction.

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at Travel Board hearing held at the Montgomery RO.  The hearing transcript is associated with the claims folder.

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, during the June 2011 Board hearing, the Veteran testified that that he is no longer able to work because of symptomatology associated with his diabetes mellitus disability and associated disabilities.  See Board hearing transcript, page 22.  Although the Veteran did not appeal the RO's May 2007 denial of entitlement for TDIU, in light of the additional assertions raised by the Veteran during the Board hearing, and for the reasons set forth in the remand section of this decision, TDIU remains part and parcel of such claim and is currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that during the June 2011 Board hearing, the Veteran identified that he receives Social Security Administration (SSA) benefits for his diabetes mellitus and associated disabilities.  Upon review of the record, it is evident that SSA records are not present.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim (including SSA records) irrespective of the fact that the alleged records are in federal custody or not.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In this instance, records have been identified to be in federal custody, and they are potentially relevant to the claims for increased ratings and for a TDIU.  The SSA records (which relate to employability) are highly probative in determining if the Veteran is entitled to the higher schedular ratings and/or TDIU.  Id. 

The Veteran also testified that he has received recent VA treatment for his diabetes mellitus and associated disabilities.  VA treatment records of record only date through March 2007.  The RO/AMC should obtain the pertinent VA treatment records since March 2007.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Also, as noted above in the Introduction section, the Veteran testified that he is unable to work due to symptomatology associated with his service-connected diabetes mellitus and associated disabilities.  Currently, the Veteran holds a combined 60 percent service-connected disability rating all arising from the same common etiology - his diabetes mellitus.  As such, the Veteran is entitled to consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(a)(2).

In addition, during the June 2011 Board hearing, the Veteran raised the issue of entitlement to service connection for residuals of a stroke as secondary to his service-connected diabetes mellitus disability.   This issue has not yet been addressed by the RO, and generally, the Board would simply refer the issue to the AOJ for consideration.  However, findings contained in private medical treatment records from December 2005 suggest that the Veteran's service-connected diabetes mellitus contributed to his stroke episode.  Therefore, the record suggests the residuals of a stroke may be secondary to his service-connected diabetes mellitus. Since this issue is attached to the matter of whether a higher evaluation is warranted for diabetes mellitus disability and it is inextricably intertwined with the issue entitlement to TDIU, the Board finds that the matter should be developed and adjudicated prior to the AOJ's readjudication of these issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues 'inextricably intertwined' with an issue certified for appeal are to be identified and developed prior to appellate review).

For expeditious purposes, the Board finds that the Veteran should be afforded a new VA examination to evaluate the current level of severity of his diabetes mellitus and diabetic neuropathy disabilities, to include the reasonably raised issue of potential stroke residuals.  Also, the examiner should provide a medical opinion on whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantial gainful employment. 

Finally, the Board observes that the Veteran has not been provided notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) as to the evidence and information necessary to establish entitlement to TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As this issue is involved in the present appeal, such notice should be provided to the Veteran upon remand.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice regarding the evidence and information necessary to establish entitlement to TDIU consistent with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159. 

2. The RO/AMC should contact the Social Security Administration (SSA) and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any medical records that Social Security has regarding the Veteran.  These records should be associated with the claims file. 

3. Associate with the claims folder all pertinent VA treatment records since March 2007. 

4. Once all the available identified records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination to determine the current severity of the service-connected diabetes mellitus and its associated complications.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated testing, including EMG testing and x-rays, should be conducted. 

In the examination report, please include the following:
 
* identify all pertinent pathology and complications associated with the diabetes mellitus; 
* opine as to whether the severity of the Veteran's diabetes mellitus requires regulation of his activities;
* identify all pertinent neurologic impairment resulting from the service-connected diabetic neuropathy by identifying the nerve impaired and indicating whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe;
* provide opinion as to whether it is at least as likely as not (a 50 percent probability or better) that any residuals of a stroke are secondary to the service-connected diabetes mellitus with reference to the December 2005 private treatment records listing diabetes mellitus as a risk factor contributing to the Veteran's stroke; and 
* provide opinion as to whether all aspects of the Veteran's diabetes mellitus and associated disabilities/complications render him incapable of obtaining and maintaining substantially gainful employment?

The examiner should provide a complete rationale for any opinion provided.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

5. Thereafter, adjudicate the inextricably intertwined raised claims of entitlement to service connection for residuals of stroke, and entitlement to an increased rating for diabetic neuropathy of the right lower extremity.  If any claim is denied, provide the Veteran a rating decision and advise him of his appellate rights.

6. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the claims on appeal including the claim of entitlement to TDIU and entitlement to referral for an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b), if applicable.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T.  MAINELLI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

